FILED
                             NOT FOR PUBLICATION                            JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS LORENZO ARMENTERO,                          No. 08-16307

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00268-JKS-
                                                 CMK
  v.

JAMES E. TILTON, CDCR Secretary;                 MEMORANDUM *
MATTHEW KRAMER, Warden, Folsom
State Prison,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Luis Lorenzo Armentero, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that prison

lockdowns violated his constitutional rights. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Armentero’s claim based on deliberate

indifference to his medical needs because Armentero failed to allege that

defendants were aware of an excessive risk to his health based on his placement in

segregation during prison lockdowns. See Toguchi v. Chung, 391 F.3d 1051, 1057

(9th Cir. 2004).

      To the extent that Armentero challenged the conditions of his confinement

based on a lack of exercise, the district court properly dismissed his claim because

Armentero failed to allege a substantial deprivation in his second amended

complaint. See May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997) (explaining that

“a temporary denial of outdoor exercise with no medical effects is not a substantial

deprivation” under the Eighth Amendment); Ferdik v. Bonzelet, 963 F.2d 1258,

1262 (9th Cir. 1992) (reference to original and first amended complaints was

precluded by doctrine that an amended pleading supersedes the original pleading).

      Armentero’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-16307